DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	The previous prior art rejection under Litke et al (US 20180355231) in view of Kihara et al (JP 2006022173) and Litke et al in view of Kihara and further in view of Yamada et al (JP 2008-235833) maintained and therefore it is proper to make this rejection FINAL.
 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Litke et al (US 20180355231) in view of Kihara et al (JP 2006022173).

3.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Litke et al in view of Kihara as applied to claims 1-3 and 6 above, and further in view of Yamada et al (JP 2008-235833).

Allowable Subject Matter
4.	Claim 5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

5.	The rejection can be found in the NON-FINAL office action mailed 5/18/2022 and is herein incorporated by reference.

Response to Arguments
6.	Applicant's arguments filed 9/8/2022 have been fully considered but they are not persuasive. 

Applicant submits that because the intended uses and properties of the Litke and Kihara polyimides are different, an artisan  would not have been motivated to modify Litke with Kihara.
Examiner disagrees. As discussed in the previous Office Action,  Kihara’s material  possesses good adhesiveness. This property is desirable in Litke’s debondable adhesive.

Applicant argues that since Litke’s benzene ring in the bismaleimide compound has a rigid skeleton, it is inferior to the cyclohexane ring in adhesiveness. This property  is desirable, because it improves an ability to debond.
However, Applicant does not present any data confirming the statements above. Examiner suggests that the appropriate Declaration, demonstrating the advantage of cyclohexane ring vs PDMA fragment in Litke’s application can be filed. 

Note that English translation of Yamada et al (JP 2008-235833) is filed per Applicant’s request. 
Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765